DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.








Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng et al. (USPAP       2019/0228,320), hereinafter, “Feng”.

Regarding claim 1, Feng recites, setting each of scores to each of a plurality of sets of unlabeled data with regard to each of labels used in a plurality of sets of labeled data based on a distance of each of the plurality of sets of unlabeled data with respect to each of the labels (Please note, paragraph 0016. As indicated the instructions are executable by the one or more processors to perform the second sample constructing by labeling part of the plurality of entity pairs in the results of pre-segmentation, to form a labeled sample set including labeled entity pairs and an unlabeled sample set including unlabeled entity pairs; constructing a classification model based on the labeled sample set; inputting the unlabeled entity pairs into the classification model for scoring, and according to the results of scoring, extracting the entity pairs with a boundary score; according to an active learning algorithm); and causing a learning model to learn using a neural network by using the plurality of sets of labeled data respectively corresponding to the labels of the plurality of sets of labeled data, and the plurality of sets of unlabeled data respectively corresponding to the scores of the plurality of sets of unlabeled data with regard to the labels (Please note, paragraph 0041. As indicated in a segmenting mode based on semantic vector clustering, firstly, by a Deep Neural Network (DNN) technology, an entity is vectorized according to semantic information of the entity and co-occurrence information of the entity).
Regarding claim 2, Feng recites, generating a label vector using the label of each of the sets of labeled data and the score with regard to each of the sets of unlabeled data and the sets of labeled data and causing the learning model to learn by using the generated label vector (Please note, paragraph 0072. As indicated a sample sub-module, configured for labeling part of the plurality of entity pairs in the results of pre-segmentation, to form a labeled sample set and an unlabeled sample set comprising those unlabeled; a modeling sub-module, configured for constructing a classification model based on the labeled sample set; a calculating sub-module, configured for inputting the unlabeled entity pairs into the classification model for scoring, and according to the results of scoring, extracting the entity pairs with a boundary score; an iteration sub-module, configured for, according to an active learning algorithm, selecting, as a key sample, part of the entity pairs with the boundary score for labeling).
Regarding claims 8-9, analysis similar to those presented for claim 1, are applicable. 





















Allowable Subject Matter

Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein for each of the sets of unlabeled data, setting, as the score, a ratio of each of labels that are originally attached to a plurality of sets of labeled data positioned by a predetermined distance from each of the sets of unlabeled data and for each of the sets of unlabeled data, the ratio of each of the labels by using a weight whose value increases as a distance becomes shorter with regard to a plurality of sets of labeled data positioned by the predetermined distance.













Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Friday, May 13, 2022